Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-7-22 has been entered.

Claim Objections


Claim 1 is objected to because of the following informalities:  
Claim 1, line 8, 
“the TSN scheduler” should be changed to ---a TSN scheduler---

Claim 1, line 9, 
“a TSN scheduler” should be changed to ---the TSN scheduler---

Appropriate correction is required.


Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 4, 6-8, 10-11, 12-14 & 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
-Claims 1-2, 4, 6-8 & 10-11 are vague and indefinite because independent claim 1 is not clear whether the contiguous scheduling mode was used in the determining step by the TSN scheduler as claimed. Claim 1 is not clear what was being used for instructing the TSN scheduler to utilize the contiguous scheduling mode.  Please clarify whether the defining steps having any effect on the instructing step.  Also, claim 1 is not clear what was being used for generating the per-device configuration.  Please clarify whether generating step used which information for constituting the generating step {e.g. generating a per-device configuration for each of the set of end nodes (generating step, emphasis added)}.  In other words, does the generating step use the back-to-back TSN schedule for generating the per-device configuration.  Dependent claims 2, 4, 6-8, 10-11 are rejected in virtue of their dependencies on the independent claim 1. 
-Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: specification ¶0060 wherein “a user input defining whether a contiguous scheduling should be utilized”.  In other words, please clarify in the independent claim 12 whether the TSN scheduler is configured to operate in a contiguous scheduling mode based the set of topology input data {claim 12, lines 3-5} and the set of data flow input data {claim 12, lines 6-7}.  Dependent claims 13-14 & 16-24 are rejected in virtue of their dependencies on the independent claim 12. 
-Claim 16 recites the limitation "the per-device programming definition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 & 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6-8 & 10-11 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8).

Regarding Claim 1. (Currently Amended)
Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) discloses a method of generating a time-sensitive network (TSN) schedule for a desired TSN, comprising: 
defining a network topology of the desired TSN including at least a set of end nodes communicatively connected by way of a set of switching nodes {Cisco: step 1-CUC initiates Physical Topology Discovery on page 5 wherein “the engineer at this point could verify that the CNC discovered the topology correctly if they choose”}; 
defining a set of device parameters for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The CUC will gather this for all TSN flow requests and submit to the CNC”}; 
instructing  a {emphasis corrected} TSN scheduler to utilize a contiguous scheduling mode {Cisco: step 3 wherein Using the CUC, the control engineer asks (e.g. instructing as claimed) the CNC to compute a schedule for the requested TSN flows; in other words, the control engineer instructs the CNC to utilize a scheduling mode to compute a schedule for TSN flows, the CNC computed the schedule including the period cycle time 1000µs, thus the scheduling mode is a contiguous scheduling mode, emphasis added, see Table 2 & Step 6 in Cisco};
determining, by  the {emphasis corrected} TSN scheduler module, a TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameters for each of the set of end nodes and each of the set of switching nodes {Cisco: step 3-Compute Schedule on page 5 wherein “the CNC compute the schedule” based on step 1 (e.g. network topology chose by the engineer) and step 2 (e.g. the end to end communication defined by the engineer), see also page 4 wherein “The CNC has two primary responsibilities. First, it is responsible for determining routes and scheduling the TSN flows through the bridged network. Second, it is responsible for configuring the TSN bridges for TSN operation.”}; and 
generating a per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined TSN schedule {Cisco: step 4-View Computation Results on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”};
programming each of the set of end nodes and each of the set of switching nodes with the respective per-device configuration data {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows”}.

Regarding Claim 2. (Currently Amended) The method of claim 1, further comprising defining a set of data flows defining communication pathways between the set of end nodes by way of the set of switching nodes {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener)”}, and wherein determining the back to back TSN schedule is further based on the defined data flows {Cisco: step 3-Compute Schedule on page 5 wherein “the CNC compute the schedule” based on step 1 (e.g. network topology chose by the engineer) and step 2 (e.g. the end to end communication defined by the engineer)}.  

Regarding Claim 3 (canceled). 

Regarding Claim 4. The method of claim 1, wherein generating the per-device configuration further comprises generating a per-device configuration data file for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Cisco: step 4-View Computation Results on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”}.

Regarding Claim 5. (Canceled) 

Regarding Claim 6. The method of claim 5, wherein programming further comprises at least one of updating each of the set of end nodes and each of the set of switching nodes, based on the respective per-device configuration data, such that each of the set of end nodes and each of the set of switching nodes operate in accordance with the determined TSN schedule {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows. The talkers are expected to transmit every TSN flow according to a schedule”.  See also Fig.2 and steps 1-6 on pages 6-7}.

Regarding Claim 7. The method of claim 4,  wherein defining a set of device parameters further comprises defining a per-device programming definition for each of the set of end nodes and each of the set of switching nodes {Cisco: step 2 wherein the engineer defines the end to end communication between listeners and talkers; and step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows” based on the CNC’s computed schedule (see step 4 as set forth in claim 4)}.  

Regarding Claim 8. The method of claim 7, wherein defining a per-device programming definition further comprises at least a subset of: a programming class definition, a login name, a login password, a programming port, a programming file structure {Cisco: Table 2 on page 7}, a programming file path, or a programming file format, for each of the set of end nodes and each of the set of switching nodes {Cisco: step 2 on page 6 wherein the engineer makes two requests to create TSN flows of the network. The first request is to create TSN flows from TL1 to TL2.  TL1 will start transmitting at 350µs after the start of the millisecond.  The network has 100 µs of maximum latency to deliver the message to TL2.  The message has a maximum size of 64 bytes. The second request is the response message. The engineer requests the network to create a TSN flow from TL1 to TL1. TL2 will start transmitting at 850 µs after the start of millisecond. The network has a 100 µs maximum latency to deliver the message to TL1. The response has 64 bytes maximum size; see also step 4 on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”)}. 

Regarding Claim 9 (canceled). 

Regarding Claim 10. The method of claim 1, wherein the defined set of device parameters include a set of TSN scheduling constraints for each of the set of end nodes or the set of switching nodes {Cisco: page 3 wherein The CUC makes requests to the CNC for deterministic communication (TSN flows) with specific requirements for those flows; page 4 wherein “The CNC communicates with the CUC to receive the communications requirements (e.g. TSN constraints as claimed) that the network must provide.”  See also Step 2 on page 5 wherein “The engineer can also define the latency requirements for the communication (for example, the listeners must receive within 500µs from start of transmission), the maximum size of the Ethernet packet that will be sent, and other dependencies (for example, whether there is a sequence order to the TSN flows).” And step 2 on page 6 wherein “TL1 will start transmitting at 350µs after the start of the millisecond. The network has 100µs of maximum latency to deliver the message to TL2. The message has maximum size of 64 bytes. TL2 will start transmitting at 850µs after the start of the millisecond. The network has a 100µs maximum latency to deliver the message to TL1.”}.  

Regarding Claim 11. (Currently Amended) The method of claim 10, wherein the determining the back to back TSN schedule is further based on the set of TSN scheduling constraints {Cisco: page 4 wherein “The CNC communicates with the CUC to receive the communications requirements (e.g. TSN constraints as claimed) that the network must provide.”} for each of the set of end nodes or the set of switching nodes {Cisco: page 4 wherein “The CNC aggregates all the requests, computes the route for each communication request, schedules the end-to-end transmission for each TSN flow, and finally transfers the computed schedule to each TSN bridge. As part of the schedule computation, the CNC provides a unique identifier for each TSN flow. This unique identifier is used by the TSN bridges to differentiate one TSN flow from another. The unique identifier includes the destination MAC address, VLAN ID, and CoS value. With these three items, the TSN bridges can identify the TSN flow and transmit the flow based on the correct schedule.”  See also step 5 on page 6 wherein “Satisfied the schedule computation is meeting the requirements, the control engineer instructs the CUC to distribute the schedule to the networking elements.”} 

Claim(s) 12-14, 16-21 & 24 is/are rejected under 35 U.S.C. 103 as obvious over Li (US 2021/0092792 A1) in view of Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8).

Regarding Claim 12. (Currently Amended) (35 USC 103) 
Li (US 2021/0092792 A1) discloses in Fig.8 a system for generating a time-
sensitive network (TSN) schedule for a desired TSN, the system comprising: 
a set of topology input data, stored in a memory {Li: memory 503-Fig.5 & ¶0099-¶0103}, defining an arrangement of the desired TSN including at least a set of end nodes communicative connected by way of a set of switching nodes {Li: ¶0114 wherein The CNC network element is configured to manage a switching node in the TSN network, for example, maintain a topology of the TSN network, see also Figs. 5 & 8; and ¶0117-wherein “the CNC network element generates a topology of the TSN network” based on the receiving request from the CUC network element; see also ¶0114-¶0117}; 
a set of data flow input data, stored in the memory, defining communication pathways between the set of end nodes by way of the set of switching nodes {Li: ¶0114 wherein The CNC network element manages a switching node in the TSN network, for example, maintain a topology of the TSN network, see also Figs. 5 & 8}; 
a set of device parameter input data, stored in the memory, for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Li: ¶0114 wherein The CNC network element manages a switching node in the TSN network, for example, maintain a topology of the TSN network}, including at least a transmission start delay {Li: ¶0115 wherein the CUC network element receives a registration request in which a data terminal is used as the transmit end or the receive end of the TSN network. The request includes indication information indicating that the data terminal is the transmit end or the receive end, information identifying a data stream, a bandwidth requirement, a latency requirement (e.g. transmission start delay as claimed), and the like; and ¶0117 wherein After receiving the request for creating the data stream from the CUC network element, the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement (e.g. transmission start delay as claimed), and the like of the data stream, and then delivers the policy to a corresponding switching node}; and 
a TSN scheduler, configured to operate in a contiguous scheduling mode {Li: ¶0117-wherein After receiving the request for creating the data stream from the CUC network element, the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream, and then delivers the policy to a corresponding switching node; in other words, the CNC (e.g. TSN scheduler as claimed) is configured to a scheduling mode after receiving the request from CUC, Figs.2 & 8 and ¶0099 & ¶0114, emphasis added} to: 
determine a back to back TSN schedule for the desired TSN based on the set of topology input data, the set of data flow input data, and the set of device parameter input data, for each of the set of end nodes and each of the set of switching nodes {Li: ¶0114 wherein The CNC network element manages a switching node in the TSN network, for example, maintaining a topology of the TSN network, calculating a scheduling policy on the switching node,  ¶0117-wherein “the CNC network element generates a topology of the TSN network” based on the receiving request from the CUC network element, and Fig.8}; and  
generate a respective per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined TSN schedule {Li: ¶0117- wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream, and then delivers the policy to a corresponding switching node}; 
wherein each of the set of end nodes and each of the set of switching nodes of the desired TSN are operable in accordance with the respective per-device configuration {Li: ¶0117- wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream, and then delivers the policy to a corresponding switching node}. 
	Li does not explicitly disclose (1) the latency requirement including at least a transmission start delay, and (2) the scheduling mode is the scheduling contiguous mode.
	However, in the same field of endeavor, Cisco discloses in step 2 wherein the 
control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2; in other words, the transmission could be delayed upto 100 µs, emphasis added, corresponding to (1); and Cisco further discloses step 3 wherein “The CNC returns a response to the compute request based on success or failure of the scheduling logic;” in case the success of scheduling, the CNC to compute a schedule for the requested TSN flows and the CNC to utilize a scheduling mode to compute a schedule for TSN flows, the CNC computed the schedule including the period cycle time 1000µs, thus the scheduling mode is a contiguous scheduling mode, emphasis added, see Table 2 & Step 6 in Cisco”, corresponding to (2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Cisco’s teaching to Li’s system with the motivation being “to make sure information can travel from point A to point B in a fixed and predictable amount of time. Being predictable enables increased efficiency”{Cisco: page 2, 6th¶, lines 2-4}.











Claim(s) 12-14, 16-21 & 24 is/are rejected under 35 U.S.C. 103 as obvious over Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) in view of Li (US 2021/0092792 A1).

Regarding Claim 12. (35 USC 103)
 	Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) discloses a system of generating a time-sensitive network (TSN) schedule for a desired TSN, comprising: 
a set of topology input data, stored in a memory, defining an arrangement of the desired TSN including at least a set of end nodes communicative connected by way of a set of switching nodes {Cisco: step 1-CUC initiates Physical Topology Discovery on page 5 wherein “the engineer at this point could verify that the CNC discovered the topology correctly if they choose”}; 
a set of data flow input data, stored in the memory, defining communication pathways between the set of end nodes by way of the set of switching nodes {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The CUC will gather this for all TSN flow requests and submit to the CNC”};
a set of device parameter input data, stored in the memory, for each of the set of end nodes and each of the set of switching nodes of the desired TSN  {Cisco: step 2-CUC requests Network Resources wherein “performed by the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The CUC will gather this for all TSN flow requests and submit to the CNC”}, including at least a transmission start delay {Cisco: step 2 wherein control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2. The message has maximum size of 64 bytes; in other words, the transmission start delay could be delayed upto 100 µs, emphasis added}; and 
a TSN scheduler, configured to operate in a contiguous scheduling mode {Cisco: step 3 wherein “The CNC returns a response to the compute request based on success or failure of the scheduling logic;” in case the success of scheduling, the CNC to compute a schedule for the requested TSN flows and the CNC to utilize a scheduling mode to compute a schedule for TSN flows, the CNC computed the schedule including the period cycle time 1000µs, thus the scheduling mode is a contiguous scheduling mode, emphasis added, see Table 2 & Step 6 in Cisco”} to: 
determining, by a TSN scheduler module, a TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameters for each of the set of end nodes and each of the set of switching nodes {Cisco: step 3-Compute Schedule on page 5 wherein “the CNC compute the schedule” based on step 1 (e.g. network topology chose by the engineer) and step 2 (e.g. the end to end communication defined by the engineer), see also page 4 wherein “The CNC has two primary responsibilities. First, it is responsible for determining routes and scheduling the TSN flows through the bridged network. Second, it is responsible for configuring the TSN bridges for TSN operation.”}; and 
generating a respective per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined TSN schedule {Cisco: step 4-View Computation Results on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”}.
Cisco does not explicitly disclose (1) “stored in memory”.
However, in the same field of endeavor, Li (US 2021/0092792 A1) discloses in Figure 5 a network device 500 (e.g. CUC & CNC  in Figs. 5 & 8, ¶0099-¶0117) including at least one processor 501, a communications line 502, a memory 503, and at least one communications interface 504, corresponding to (1). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Li’s teaching to Cisco’s system with the motivation being to ease the upgrade/update process and cost saving from data stored on the memory, which is a common practice, and also “to ensure a latency and reliability of packet transmission according to a generated scheduling policy”{Li: ¶0107}. 

Regarding Claim 13 (35 USC 103). The system of claim 12, wherein each of the set of end nodes and each of the set of switching nodes are programmed with the respective per-device configuration {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows”}.  

Regarding Claim 14 (35 USC 103). The system of claim 12, wherein the TSN scheduler module is further configured to generate a per-device configuration data file {Li: scheduling policy}, and wherein each per- device configuration data file is provided to each of the set of end nodes and each of the respective set of switching nodes {Li: ¶0117 wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream (e.g. input data from the CUC’s request, ¶0115), and then delivers the policy to a corresponding switching node}.
	-Claim 14 is also rejected with the same reasons as set forth in claim 4 (35 USC 103).

Regarding Claim 15. {Canceled} 

Regarding Claim 16 (35 USC 103). The system of claim 12, wherein {wherein clause & lack antecedent basis, 112b} the per-device programming definition {Li: scheduling policy} further comprises at least a subset of: a programming class definition, a login name, a login password, a programming port, a programming file structure, a programming file path, or a programming file format, for each of the set of end nodes and each of the set of switching nodes {Li: ¶0117- wherein the CNC network element calculates a forwarding path (e.g. the programming file path as claimed) in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream, and then delivers the policy to a corresponding switching node, emphasis added; see also Cisco: step 6 & Table 2 on page 7}.  
 	-Claim 16 is also rejected with the same reasons as set forth in claim 8 (35 USC 103).

Regarding Claim 17 (35 USC 103). (Currently Amended)The system of claim 14, wherein the per-device configuration data file for at least a subset of the set of end nodes or a subset of the switching nodes is instantiated at runtime of the respective subset of the end nodes or the subset of the switching nodes {Li: ¶0117- wherein the CNC network element calculates a forwarding path in the TSN network and a scheduling policy (e.g. per-device configuration data file as claimed) of each switching node on the path based on a bandwidth requirement, a latency requirement (e.g. runtime as claimed), and the like of the data stream, and then delivers the policy to a corresponding switching node, emphasis added}.   
-Claim 17 is also rejected with the same reasons as set forth in claim 9 (35 USC 103).

Regarding Claim 18 (35 USC 103). (Currently Amended) The system of claim 12, wherein the set of device parameter input data includes a set of TSN constraints for each of the set of end nodes or the set of switching nodes, and wherein the TSN scheduler is further configured to determine the back to back TSN schedule based on the set of TSN constraints for each of the set of end nodes or the set of switching nodes {Li: ¶0117- wherein the CNC network element calculates a forwarding path (e.g. the programming file path as claimed) in the TSN network and a scheduling policy of each switching node on the path based on a bandwidth requirement, a latency requirement, and the like of the data stream (e.g. TSN constraints as claimed), and then delivers the policy to a corresponding switching node, emphasis added}.    
-Claim 18 is also rejected with the same reasons as set forth in claim 10 (35 USC 103).

Regarding Claim 19 (35 USC 102/103). The system of claim 12, further comprising a user interface adapted to receive at least one user input {Li: user interface UI 340-Fig.3 at Terminal Device 201-Fig.3 or Data Terminal in Fig.8 & ¶0115 wherein  The CUC network element receives a registration request in which a data terminal is used as the transmit end or the receive end of the TSN network. The request includes indication information indicating that the data terminal is the transmit end or the receive end, information identifying a data stream, a bandwidth requirement, a latency requirement, and the like; Cisco: Rest APIs in Fig.1 & step 2 on page 5 wherein the engineer responsible for defining the end to end communication. The engineer works out which end device (talker) has to communicate with other end devices (listener). The engineer is responsible for identifying all listeners, because there can be more than one for each TSN flow. The engineer can also define the latency requirements for the communication (for example, the listeners must receive within 500μs from start of transmission), the maximum size of the Ethernet packet that will be sent, and other dependencies (for example, whether there is a sequence order to the TSN flows). The CUC will gather this for all TSN flow requests and submit to the CNC using an API for accepting requests}.  

Regarding Claim 20 (35 USC 103). (Currently Amended) The system of claim 19, wherein the at least one user input includes a suggested cycle time, and wherein the TSN schedule module is further configured to determine the back to back TSN schedule by prioritizing the suggested cycle time {Cisco: step 5 on page 7 wherein Satisfied the schedule computation is meeting the requirements (e.g. page 6 wherein TL1 and TL2 operate in a very fast control loop that iterates 1000 time a second. Every millisecond (1/1000 of a second), TL1 sends a time-sensitive message to TL2. TL2 receives the message, does computation, and sends a time-sensitive message back to TL1), the control engineer instructs the CUC to distribute the schedule to the networking elements; and step 6 on page 7 wherein the schedule includes period cycle time:1000 µs (35 USC 103)}.  

Regarding Claim 21. (New) The method of claim 1, wherein the contiguous scheduling mode includes a data flow timing buffer to ensure no data flow overlap or collisions are scheduled {Cisco: step 4 on page 5 wherein CNC returns a computed schedule including unique identifiers for each TSN flow (destination MAC address, VLAN, CoS, Start and End of transmit window at each ho (talkers and bridges), Start and End of receive window at each hop (listeners and bridges), End-to-End latency as computed; see also steps 3-4 & 6 and Table 2 on page 6 and Table 1 wherein TSN implementation uses 802.1Qbv which ensures no overlap in scheduling (page 4-A Shared Concept of Time), emphasis added}.

Regarding Claim 24. (New) With the same reasons as set forth in the method of claim 1, Cisco does not explicitly disclose wherein defining a set of device parameters for each of the set of end nodes and each of the set of switching nodes of the desired TSN, includes defining at least one of a maximum cycle time supported and a maximum gate interval duration supported.
However, in the same field of endeavor, Santos (TSNsched: Automated Schedule Generation for Time Sensitive Networking, 2019) discloses wherein defining a set of device parameters for each of the set of end nodes and each of the set of switching nodes of the desired TSN, includes defining at least one of a maximum cycle time supported and a maximum gate interval duration supported {Santos: User Input on page 71 wherein The user specifies the scope of the network, providing properties of switches, devices and flows involved in the network. These properties include: Interval between packets sent by a device; Time to travel between switches; Time taken to process a packet in an egress port (dependent on link speed and packet size); Maximum cycle duration per switch; Minimum cycle duration per switch; Maximum size of priority transmission window; Maximum guard band size per switch; Maximum tolerated latency per packet per flow; and Maximum tolerated jitter per packet per flow}.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Santos’s teaching to Cisco’s system with the motivation being to “generate high performance schedules, with average latency less
than 1000μs, and average jitter less than 20μs, for TSN networks, with up to 73 subscribers and up to 10 multicast flows”{Santos: Abstract}, to “reduce the
TSN scheduling problem to an SMT problem which is solved using the Z3 SMT solver [12]”{Santos: page 69, ¶2}, to “allow to automatically deduce domain-specific requirements as input for the schedule synthesis” {Santos: page 69, ¶3}, and “TSNSCHED is capable of generating high performance TSN schedules with low average jitter even for relatively large networks”{Santos: page 70, ¶2}.












Claim(s) 1-2, 4, 6-8 & 10-11 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Santos {TSNsched: Automated Schedule Generation for Time Sensitive Network, effective date 10-20-2018}.

Regarding Claim 1. (Currently Amended) 
A method of generating a time-sensitive network (TSN) schedule for a desired TSN, comprising: 
defining a network topology of the desired TSN including at least a set of end nodes communicatively connected by way of a set of switching nodes {Santos: User Input-Fig.3 and Generating Input-Fig.3 on page 71 wherein The user specifies the scope of the network, providing properties of switches, devices and flows involved in the network}; 
defining a set of device parameters for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Santos: User Input-Fig.3 and Generating Input-Fig.3 on page 71 wherein The user specifies the scope of the network, providing properties of switches, devices and flows involved in the network}; 
instructing the TSN scheduler to utilize a contiguous scheduling mode {Santos: User Input-Fig.3 and Generating Input-Fig.3, setting flow fragments-Fig.3 & setting scheduling Rules-Fig.3 on page 71, see also Fig.2 wherein P2 duration can start right after the completion of P1 duration, emphasis added, page 70 section II}; 
determining, by a TSN scheduler, a back-to-back TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameters for each of the set of end nodes and each of the set of switching nodes {Santos: setting scheduling rules-Fig.3 & generating schedule-Fig.3 on page 71};
generating a per-device configuration for each of the set of end nodes and programming each of the set of end nodes and each of the set of switching nodes with respective per-device configuration data {Santos: generating schedule-Fig.3 & generating output-Fig.3 on page 71}.

Regarding Claim 2. (Currently Amended) The method of claim 1, further comprising defining a set of data flows defining communication pathways between the set of end nodes by way of the set of switching nodes {Santos: User Input-Fig.3 and Generating Input-Fig.3 & page 71}, and wherein determining the back-to-back TSN schedule is further based on the defined data flows {Santos: Generating Schedule-Fig.3 & page 71}.

Regarding Claim 3. (Cancelled)

Regarding Claim 4. (Original) The method of claim 1, wherein generating the per-device configuration further comprises generating a per-device configuration data file for each of the set of end nodes and each of the set of switching nodes of the desired TSN {Santos: generating schedule-Fig.3 & generating output-Fig.3 on page 71}.

Regarding Claim 5. (Canceled)

Regarding Claim 6. (Currently Amended) The method of claim 1, wherein programming further comprises at least one of updating each of the set of end nodes and each of the set of switching nodes, based on the respective per-device configuration data, such that each of the set of end nodes and each of the set of switching nodes operate in accordance with the determined back-to-back TSN schedule {Santos: Setting Scheduling Rules-Fig.3 on page 71}.

Regarding Claim 7. (Original) The method of claim 4, wherein defining a set of device parameters further comprises defining a per-device programming definition for each of the set of end nodes and each of the set of switching nodes {Santos: User Input-Fig.3 and Generating Input-Fig.3 on page 71}.

Regarding Claim 8. (Original) The method of claim 7, wherein defining a per-device programming definition further comprises at least a subset of: a programming class definition, a login name, a login password, a programming port, a programming file structure, a programming file path, or a programming file format, for each of the set of end nodes and each of the set of switching nodes {Santos: User Input-Fig.3 and Generating Input-Fig.3 & Setting Scheduling Rules-Fig.3 on page 71}.

Regarding Claim 9. (Cancelled)

Regarding Claim 10. (Original) The method of claim 1, wherein the defined set of device parameters include a set of TSN scheduling constraints for each of the set of end nodes or the set of switching nodes {Santos: User Input-Fig.3 and Generating Input-Fig.3 on page 71}.

Regarding Claim 11. (Currently Amended) The method of claim 10, wherein the determining the back- to-back TSN schedule is further based on the set of TSN scheduling constraints for each of the set of end nodes or the set of switching nodes {Santos: User Input-Fig.3, Generating Input-Fig.3, Setting Scheduling Rules-Fig.3 & Generating Schedule on page 71, see also Setting Flow Fragments for converting the user-defined data to Z3 variables, which are used to shape the schedule}.













Claim(s) 12-14, 16-21 & 24 is/are rejected under 35 U.S.C. 103 as obvious over Santos {TSNsched: Automated Schedule Generation for Time Sensitive Network, effective date Nov 11, 2019} in view of  Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) and Li (US 2021/0092792 A1).

Regarding Claim 12. (Currently Amended) 
A system for generating a time-sensitive network (TSN) schedule for a desired TSN, the system comprising: 
a set of topology input data, stored in a memory {Santos: the TSNsched is carried out on 8 virtual cores of an Intel® Xeon® CPU E5-2620 v3 @ 2.4 GHz processor with 16 Gb  DDR4 memory, a) Evaluation on page 75, see also section VI wherein TSNsched is the first openly available tool for generating TSN schedules, pages 75-76}, defining an arrangement of the desired TSN including at least a set of end nodes communicative connected by way of a set of switching nodes {Santos: User Input-Fig.3 on page 71 wherein The user specifies the scope of the network, providing properties of switches, devices and flows involved in the network}; 
a set of data flow input data, stored in the memory, defining communication pathways between the set of end nodes by way of the set of switching nodes {Santos: User Input-Fig.3 on page 71 wherein The user specifies the scope of the network, providing properties of switches, devices and flows involved in the network}; 
a set of device parameter input data, stored in the memory, for each of the set of end nodes and each of the set of switching nodes of the desired TSN, including at least a transmission start delay; and 
a TSN scheduler, configured to operate in a contiguous scheduling mode {Santos: setting scheduling Rules-Fig.3 on page 71} to: 
determine a back-to-back TSN schedule for the desired TSN based on the set of topology input data, the set of data flow input data, and the set of device parameter input data, for each of the set of end nodes and each of the set of switching nodes {Santos: setting scheduling rules-Fig.3 & generating schedule-Fig.3 on page 71}; and 
generate a respective per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined back- to-back TSN schedule {Santos: generating schedule-Fig.3 & generating output-Fig.3 on page 71}; 
wherein each of the set of end nodes and each of the set of switching nodes of the desired TSN are operable in accordance with the respective per-device configuration {Santos: generating output-Fig.3 on page 71 wherein the values for the variables from the solution, such as: start of the cycle of each switch, duration of the cycle of each switch, start of time window for transferring priority traffic, duration of time window for transferring priority traffic, priority of the packet in each hop; and first sending time on a packet of a flow.  The tool is to store these values into the objects used to model the network, so the user can operate them as preferred}.
Santos does not explicitly disclose (1) the set of device parameter input (e.g. the maximum latency) “including at least a transmission start delay”; (2) “stored in memory”.
-However, in the same field of endeavor, Cisco discloses step 2 wherein control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2. The message has maximum size of 64 bytes; in other words, the transmission start delay could be delayed upto 100 µs, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Cisco’s teaching to Santos’s system with the motivation being “to make sure information can travel from point A to point B in a fixed and predictable amount of time. Being predictable enables increased efficiency”{Cisco: page 2, ¶6, lines 2-4}.
-Also, in the same field of endeavor, Li (US 2021/0092792 A1) discloses in Figure 5 a network device 500 (e.g. CUC & CNC  in Figs. 5 & 8, ¶0099-¶0117) including at least one processor 501, a communications line 502, a memory 503, and at least one communications interface 504, corresponding to (2). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Li’s teaching to Santos’s system with the motivation being to ease the upgrade/update process and cost saving from data stored on the memory, which is a common practice, and also “to ensure a latency and reliability of packet transmission according to a generated scheduling policy”{Li: ¶0107}. 

Regarding Claim 13. (Original) The system of claim 12, wherein each of the set of end nodes and each of the set of switching nodes are programmed with the respective per-device configuration {Santos: generating schedule-Fig.3 & generating output-Fig.3 on page 71}.

Regarding Claim 14. (Previously Presented) The system of claim 12, wherein the TSN scheduler is further configured to generate a per-device configuration data file, and wherein each per-device configuration data file is provided to each of the respective set of end nodes and each of the respective set of switching nodes {Santos: generating schedule-Fig.3 & generating output-Fig.3 on page 71}.

Regarding Claim 15. (Cancelled)

Regarding Claim 16. (Currently Amended) The system of claim 12, wherein the per-device programming definition {112b, lack antecedent basis, noted that this limitation depends on a per-device programming definition of the canceled claim 15} further comprises at least a subset of: a programming class definition, a login name, a login password, a programming port, a programming file structure, a programming file path, or a programming file format, for each of the set of end nodes and each of the set of switching nodes {Santos: User Input-Fig.3 and Generating Input-Fig.3 & Setting Scheduling Rules-Fig.3 on page 71}.

Regarding Claim 17. (Currently Amended) The system of claim 14, wherein the per-device configuration data file for at least a subset of the set of end nodes or a subset of the set of switching nodes is instantiated at runtime of the respective subset of the end nodes or the subset of the switching nodes {Cisco: step 5 on page 6 wherein “The CUC will also program the talkers and listeners for the TSN flows” based on the CNC’s computed schedule (e.g., step 4 on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”)}.

Regarding Claim 18. (Currently Amended) The system of claim 12, wherein the set of device parameter input data includes a set of TSN constraints for each of the set of end nodes or the set of switching nodes {Santos: User Input-Fig.3 and Generating Input-Fig.3 on page 71}, and wherein the TSN scheduler is further configured to determine the back- to-back TSN schedule based on the set of TSN constraints for each of the set of end nodes or the set of switching nodes {Santos: User Input-Fig.3, Generating Input-Fig.3, Setting Scheduling Rules-Fig.3 & Generating Schedule on page 71, see also Setting Flow Fragments for converting the user-defined data to Z3 variables, which are used to shape the schedule}.

Regarding Claim 19. (Currently Amended) The system of claim 12 further comprising a user interface adapted to receive at least one user input {Santos: TSNsched having Network Requisites-Fig.3 on page 71 which specified by the user, and User Input-Fig.3 on page 71 which is imported from user via a project library, a JAVA file containing specification of the topology made with the classes provided by the TSNsched packet can be used to model a network}.

Regarding Claim 20. (Currently Amended) The system of claim 19, wherein the at least one user input includes a suggested cycle time, and wherein the TSN scheduler is further configured to determine the back-to-back TSN schedule by prioritizing the suggested cycle time {Santos: Fig.2 wherein a cycle time for P1 duration happens before P2 duration on page 70}.

Regarding Claim 21. (New) The method of claim 1, wherein the contiguous scheduling mode includes a data flow timing buffer to ensure no data flow overlap or collisions are scheduled {Cisco: step 4 on page 5 wherein CNC returns a computed schedule including unique identifiers for each TSN flow (destination MAC address, VLAN, CoS, Start and End of transmit window at each ho (talkers and bridges), Start and End of receive window at each hop (listeners and bridges), End-to-End latency as computed; see also steps 3-4 & 6 and Table 2 on page 6 and Table 1 wherein TSN implementation uses 802.1Qbv which ensures no overlap in scheduling (page 4-A Shared Concept of Time), emphasis added}.

Regarding Claim 24. (New) The method of claim 1, wherein defining a set of device parameters for each of the set of end nodes and each of the set of switching nodes of the desired TSN, includes defining at least one of a maximum cycle time supported and a maximum gate interval duration supported {Santos: User Input on page 71 wherein The user specifies the scope of the network, providing properties of switches, devices and flows involved in the network. These properties include: Interval between packets sent by a device; Time to travel between switches; Time taken to process a packet in an egress port (dependent on link speed and packet size); Maximum cycle duration per switch; Minimum cycle duration per switch; Maximum size of priority transmission window; Maximum guard band size per switch; Maximum tolerated latency per packet per flow; and Maximum tolerated jitter per packet per flow}.  

Allowable Subject Matter
Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments












Applicant's arguments filed 11-7-2022 have been fully considered but they are not persuasive. 
A/. With respect to previous 112b rejection. 
-In reply, amended claims 1-4 & 6-11 have raised another 112b rejection, which is different from previous 112b.  In other words, previous 112b rejection is withdrawn.

B/. With respect to 102 rejection, applicant argued that the newly added limitation, “instructing the TSN scheduler to utilize a contiguous scheduling mode; determining, by a TSN scheduler, a back-to-back TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameter for each of the set of end nodes and each of the set of switching nodes. The instructing the TSN scheduler to utilize a contiguous scheduling mode and determining, by a TSN scheduler, a back-to-back TSN schedule” is not found by Cisco.
-In reply, applicant is directed to a newly 102 rejection corresponding to amended limitations of claim 1 by Cisco and Santos; e.g. instructing the TSN scheduler to utilize a contiguous scheduling mode {Santos: User Input-Fig.3 and Generating Input-Fig.3, setting flow fragments-Fig.3 & setting scheduling Rules-Fig.3 on page 71, see also Fig.2 wherein P2 duration can start right after the completion of P1 duration, emphasis added, page 70 section II}; determining, by a TSN scheduler, a back-to-back TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameters for each of the set of end nodes and each of the set of switching nodes {Santos: setting scheduling rules-Fig.3 & generating schedule-Fig.3 on page 71}.
 

C/.  With respect to 103 rejection, applicant argued that Amended claim 12 calls for, among other things, a TSN scheduler, configured to operate in a contiguous scheduling mode to determine a back-to-back TSN schedule for the desired TSN based on the set of topology input data, the set of data flow input data, and the set of device parameter input data, for each of the set of end nodes and each of the set of switching nodes; and generate a per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined back-to-back TSN schedule. The combination of Cisco and Li cannot teach the claimed system for generating a time- sensitive network schedule for a desired TSN, because neither Cisco nor Li discloses a TSN scheduler, configured to operate in a contiguous scheduling mode to determine a back-to-back TSN schedule for the desired TSN based on the set of topology input data, the set of data flow input data, and the set of device parameter input data, for each of the set of end nodes and each of the set of switching nodes; and generate a per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined back- to-back TSN schedule. 
-In reply, applicant is directed to newly 103 rejection corresponding to amended claim 12 as set forth as above a newly 103 rejection by Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) in view of Li (US 2021/0092792 A1), e.g. wherein a TSN scheduler, configured to operate in a contiguous scheduling mode {Cisco: step 3 wherein “The CNC returns a response to the compute request based on success or failure of the scheduling logic;” in case the success of scheduling, the CNC to compute a schedule for the requested TSN flows and the CNC to utilize a scheduling mode to compute a schedule for TSN flows, the CNC computed the schedule including the period cycle time 1000µs, thus the scheduling mode is a contiguous scheduling mode, emphasis added, see Table 2 & Step 6 in Cisco”} to: determining, by a TSN scheduler module, a TSN schedule for the desired TSN based on the defined network topology and at least a subset of the defined set of device parameters for each of the set of end nodes and each of the set of switching nodes {Cisco: step 3-Compute Schedule on page 5 wherein “the CNC compute the schedule” based on step 1 (e.g. network topology chose by the engineer) and step 2 (e.g. the end to end communication defined by the engineer), see also page 4 wherein “The CNC has two primary responsibilities. First, it is responsible for determining routes and scheduling the TSN flows through the bridged network. Second, it is responsible for configuring the TSN bridges for TSN operation.”}; and generating a respective per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined TSN schedule {Cisco: step 4-View Computation Results on page 5 wherein “the computed schedule…includes the details for each device involved in the TSN flows. The details include everything the end devices and bridges need to know for configuring TSN: Unique identifiers for each TSN flow (destination MAC address, VLAN, CoS), Start and end of transmit window at each hop (talkers and bridges), Start and end of receive window at each hop (listeners and bridges), and End-to-end latency as computed”}.
Cisco does not explicitly disclose (1) “stored in memory”.
However, in the same field of endeavor, Li (US 2021/0092792 A1) discloses in Figure 5 a network device 500 (e.g. CUC & CNC  in Figs. 5 & 8, ¶0099-¶0117) including at least one processor 501, a communications line 502, a memory 503, and at least one communications interface 504, corresponding to (1). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Li’s teaching to Cisco’s system with the motivation being to ease the upgrade/update process and cost saving from data stored on the memory, which is a common practice, and also “to ensure a latency and reliability of packet transmission according to a generated scheduling policy”{Li: ¶0107}. 

-Applicant is directed to 103 rejection to claim 12 as set forth as above  for details by Santos {TSNsched: Automated Schedule Generation for Time Sensitive Network, effective date Nov 11, 2019} in view of  Cisco (Time-Sensitive Networking : A Technical Introduction, 2017, pages 1-8) and Li (US 2021/0092792 A1), e.g. wherein a TSN scheduler, configured to operate in a contiguous scheduling mode {Santos: setting scheduling Rules-Fig.3 on page 71} to: determine a back-to-back TSN schedule for the desired TSN based on the set of topology input data, the set of data flow input data, and the set of device parameter input data, for each of the set of end nodes and each of the set of switching nodes {Santos: setting scheduling rules-Fig.3 & generating schedule-Fig.3 on page 71}; and generate a respective per-device configuration for each of the set of end nodes and each of the set of switching nodes of the desired TSN, based on the determined back- to-back TSN schedule {Santos: generating schedule-Fig.3 & generating output-Fig.3 on page 71}.  
Santos does not explicitly disclose (1) the set of device parameter input (e.g. the maximum latency) “including at least a transmission start delay”; (2) “stored in memory”.
However, in the same field of endeavor, Cisco discloses step 2 wherein control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2. The message has maximum size of 64 bytes; in other words, the transmission start delay could be delayed upto 100 µs, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Cisco’s teaching to Santos’s system with the motivation being “to make sure information can travel from point A to point B in a fixed and predictable amount of time. Being predictable enables increased efficiency”{Cisco: page 2, ¶6, lines 2-4}.
Also, in the same field of endeavor, Li (US 2021/0092792 A1) discloses in Figure 5 a network device 500 (e.g. CUC & CNC  in Figs. 5 & 8, ¶0099-¶0117) including at least one processor 501, a communications line 502, a memory 503, and at least one communications interface 504, corresponding to (2). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Li’s teaching to Santos’s system with the motivation being to ease the upgrade/update process and cost saving from data stored on the memory, which is a common practice, and also “to ensure a latency and reliability of packet transmission according to a generated scheduling policy”{Li: ¶0107}. 

D/. With respect to 103 rejection, applicant further argued that neither Cisco nor Li teaches a set of device parameter input data, stored in a memory, for each of the set of end nodes and each of the set of switching nodes of the desired TSN, including at least a transmission start delay, the combination of Cisco and Li, regardless of how they are combined, will not lead one of ordinary skill to look at the alleged combination and include the system as claimed.
-In reply, applicant is rejected to 103 rejection to claim 12 as set forth as above wherein Santos does not explicitly disclose (1) the set of device parameter input (e.g. the maximum latency) “including at least a transmission start delay”.  However, in the same field of endeavor, Cisco discloses step 2 wherein control engineer makes two requests to create TSN flows of the network. The first request is to create a TSN flow from TL1 to TL2. TL1 will start transmitting at 350μs after the start of the millisecond. The network has 100μs of maximum latency to deliver the message to TL2. The message has maximum size of 64 bytes; in other words, the transmission start delay could be delayed upto 100 µs, emphasis added, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Cisco’s teaching to Santos’s system with the motivation being “to make sure information can travel from point A to point B in a fixed and predictable amount of time. Being predictable enables increased efficiency”{Cisco: page 2, ¶6, lines 2-4}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bush (US 10218628 B2, same inventor) discloses system and methods, comprising receiving, at a verification module, a schedule for transmission of one or more data frames to one or more destination nodes via a Time Sensitive Network (TSN); receiving, at the verification module, a destination for each data frame; receiving, at the verification module, a maximum tolerable latency for each data frame; determining, via the verification module, the received schedule is correct; transmitting one or more data frames according to the schedule; accessing, via the verification module, the one or more destination nodes; verifying, via the verification module, the one or more data frames were transmitted to the one or more destination nodes within a maximum tolerable latency, based on accessing the one or more destination nodes; and controlling one or more operations of an installed product based on the transmitted one or more data frames {Claims 1-28}.

Mannweiler (US 20210306901 A1) discloses a method, comprising creating a flow request for a probing data flow through a wireline network and a wireless network, wherein the wireless network is encapsulated towards the wireline network by a translator; inquiring from a controller of the wireline network a schedule for the probing data flow; deriving, based on the schedule, a quality indicator of a first data session to carry an expected data flow in the wireless network; deciding if a second data session in the wireless network has to be added, removed, or modified in order to carry an expected data flow, based on the derived quality indicator; informing the translator that the second data session in the wireless network has to be added, removed, or modified if the second data session in the wireless network has to be added, removed, or modified in order to carry the expected data flow {Figs.5-6, 10}.

Mehmedagic (US 20190253339 A1) discloses a system and method for determining a network path through a network that is managed by a software defined network (Ts SDN) controller incorporating time management. In some embodiments, the SDN controller can determine that a data packet originating from a transmitting device and directed to a receiving device is associated with one of: time-sensitive, time-aware or best effort characteristic. The controller can then determine a network path for transport of the data packet from the transmitting device to the receiving device with a guaranteed end to end delay to satisfy the characteristic. The end to end delay considers latency through each layer the data packet transitions through after being conjured at an application layer of the transmitting device. The data packet is then transmitted from the transmitting device via the network path to the receiving device {Figs.6}.

Quan (CN 115086239 A) discloses a shared TSN shaping scheduling device, comprising: a packet centralized processing module and a packet centralized cache module; The packet centralized processing module includes: an input processing module, a packet processing sub-module, a shared TSN shaping scheduler and an output processing module; the packet centralized cache module is respectively connected with the input processing module and the output processing module; a plurality of packet processing sub-modules arranged in sequentially are respectively connected with the input processing module and the shared TSN shaping dispatcher; the shared TSN shaping dispatcher is connected with the output processing module; The input processing module is configured to input a packet descriptor to the shared TSN shaping scheduler through the packet processing sub-module. The device can flexibly ensure data transmission instantaneity and determinacy of different degrees according to need, and effectively reduce the complexity of logic resource and storage resource needed by TSN exchange and management control {Claims 1-10}.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464